Citation Nr: 1800956	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  10-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.A.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel

INTRODUCTION

The Veteran served on active duty from January 1979 to October 1983.

This matter was last before the Board of Veterans' Appeals (Board) in February 2017, on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In July 2011, the Veteran testified at a Travel Board hearing before the undersigned and a transcript of that hearing was prepared and associated with the claims file.


FINDINGS OF FACT

The competent, credible evidence of record does not support the existence of a medical nexus between the Veteran's current left knee disability and any incident of his service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Based on review of the record, the Board determines that the agency of original jurisdiction (AOJ) has substantially complied with the February 2017 remand directives such that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Specifically, an additional medical opinion was obtained in June 2017 and the matter was readjudicated.
Although the Veteran, through his representative, has questioned whether the VA medical professional who authored the June 2017 opinion has the appropriate qualifications or specialization to provide an opinion in his appeal, VA examiners are presumed to be competent absent a specific challenge to their competency.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Here, the Veteran has not challenged the actual competence of the June 2017 VA medical professional, but merely questioned whether or not his title reflects the correct specialty.  Not only is the presumption of competence afforded to VA examiners not determined by job title (Parks v. Shinseki, 716 F.3d 581, 858 (Fed. Cir. 2013)), but the June 2017 VA medical professional was a doctor of osteopathy and no portion of the resulting opinion suggests that he was in any way professionally unqualified to provide the requested opinion.  Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran contends to experience left knee disability as the result of his active duty service.  He specifically alleges that he injured his left knee during service at the same time he injured his right (service-connected) knee and that he experienced left knee discomfort ever since service.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

The Veteran's service records plainly reflect that he was treated in service for knee pain on multiple occasions which was noted predominantly as chondromalacia.  He also was seen after he reported hitting his right knee on a wooden board in 1979, and, in 1982, he was seen for a left knee strain.  However, upon his self-reports of medical history for enlistment to the Army Reserves in 1984 and 1985, he indicated no knee, bone, or joint issue; although those reports reflect his prior right knee injury/surgery, they reflect no current problem with the left knee - no left knee disability was noted upon accompanying examinations in 1984 or 1985.  However, the Veteran contends that he was informed during service that his left knee discomfort would not improve with treatment and, as a result, he stopped mentioning it or seeking treatment.

In December 2008, the Veteran underwent a VA medical examination for his right knee.  Although the examination report does not reflect that the left knee was substantively addressed, it does state that, on x-ray, both knees were normal.  The Veteran was seen several times in 2009 for complaints of knee pain and was diagnosed with chondromalacia.  Later, in 2011, x-ray revealed arthritis of the bilateral knees.  An October 2011 VA examiner noted review of the Veteran's service records and acknowledged his reports of pain, but explained that any current arthritis is less likely as not related to service since 2009 radiographs were normal and the (then) current arthritis appeared consistent with age-related changes.  A December 2012 VA examiner also opined that current degeneration was as least as likely as not due to age.  In July 2014, another VA examiner reviewed the record, explained that diagnoses of chondromalacia may represent a "catch all diagnosis for knee pain when Xray appears normal," noted no definitive (radiographic) evidence of left knee disability other than degenerative arthritis, and opined that it is less likely than not that any current left knee degeneration was incurred in, or caused by, his active duty service.  A 2016 VA examiner, while reviewing the severity of the right knee disability, noted that the Veteran's current left knee range of motion was affected by his height and weight.

VA afforded the Veteran another VA medical opinion regarding his left knee in 2017.  The 2017 examiner noted that the Veteran was currently diagnosed with osteoarthritis of the knees and explained that "osteoarthritis is due to age, occupational wear and tear, and obesity."  Based on the recorded medical history and the current manifestation of disability, the examiner opined that osteoarthritis was not related to any event that may have occurred during the Veteran's service.

The Board acknowledges the Veteran's lay contentions regarding on-going knee pain, but observes that the file does not reflect that he has any medical training or expertise that would qualify him to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, the contemporaneous medical evidence of record -specifically the 1984 and 1985 reports reflecting normal joints as well as his concurrent reports of no left knee pain, as well as a September 2004 VA medical record reflecting that the Veteran denied any pain, swelling or stiffness in his joints- conflicts with the accounts of events he provided to VA medical personnel, and in lay statements (to include testimony), subsequent to the filing of his claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995); and LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Not only does contemporaneous evidence have greater probative value than subsequently reported history (Curry v. Brown, 7 Vet. App. 59, 68 (1994)), but the multiple VA medical opinions of record all weigh against the claim.  These opinions, due to the medical rationales provided, are the most probative evidence of record on the medical question at issue; taken together, they reflect that the Veteran does not have any current left knee disability as the result of his active duty service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As the most probative and persuasive evidence is against a finding that the Veteran has a current left knee disability related to service, service connection is denied.  38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a left knee disability is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


